June 27, 2011 Securities and Exchange Commission Division of Corporation Finance t. NE Washington, D.C. 20549 Attn:Ethan Horowitz, Branch Chief Re: Golden Eagle International, Inc. Form 10-K for fiscal year ended December 31, 2010 Filed April 12, 2011 Form 10-K/A for fiscal year ended December 31, 2010 Filed June 13, 2011 File No. 0-23726 Dear Mr. Horowitz: Golden Eagle International, Inc. (“GEII”) is in receipt of your letter dated June 23, 2011.GEII understands the effects, including those outlined in your letter, of its failure to file audited financial statements for the fiscal year ended December 31, 2009 in its Form 10-K/A for the fiscal year ended December 31, 2010. We hope we have adequately addressed all of your comments and concerns regarding GEII’s Annual Report on Form 10-K/A for its fiscal year ended December 31, 2010. Sincerely, /s/ Terry C. Turner Terry C. Turner President & Chief Executive Officer
